Citation Nr: 1043346	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-09 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement a higher initial rating for diabetes mellitus, 
type II, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for incipient senile 
cataracts, including as secondary to diabetes mellitus, type II.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  

In August 2005, the RO granted the Veteran's claim for service 
connection for diabetes mellitus, type II, assigning an initial 
disability rating of 20 percent, and denied his claim for service 
connection for incipient senile cataracts, including as secondary 
to diabetes mellitus, type II.  In August 2008, the RO continued 
to deny the Veteran's claim for service connection for his 
claimed eye disability -incipient senile cataracts, but deferred 
deciding his claim for an increased rating for his diabetes 
mellitus, type II.  In January 2009, the RO issued a decision 
continuing the Veteran's 20 percent rating for diabetes mellitus, 
type II.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge, on February 8th , 2010.  A transcript of that 
hearing is on file.

The issue of entitlement to an increased rating for diabetes 
mellitus, type II, currently evaluated as 20 percent disabling, 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if any further action 
is required on his part.


FINDING OF FACT

At the February 2010 hearing, prior to the promulgation of a 
decision in the appeal, the Veteran withdrew the appeal of the 
issue of entitlement to service connection for incipient senile 
cataracts, including as secondary to diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met 
with respect to the issue of entitlement to service connection 
for incipient senile cataracts, including as secondary to 
diabetes mellitus, type II.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in determination 
being appealed.   Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing. Withdrawal may be 
made by the appellant or by his authorized representative.  See 
38 C.F.R. § 20.204.

At his February 2010 hearing, the Veteran expressed his desire to 
withdraw from further consideration, his appeal as to the issue 
of entitlement to service connection for incipient senile 
cataracts.  Inasmuch as that issue has been withdrawn by the 
appellant, the Board does not have jurisdiction to review the 
appeal as to this matter, and the issue is dismissed.

ORDER

The claim for entitlement to service connection for incipient 
senile cataracts, including as secondary to diabetes mellitus, 
type II, is dismissed.


REMAND

During his February 2010 travel board hearing, the Veteran 
testified that the symptoms associated with his service-connected 
diabetes mellitus, type II, had become worse and that he had a 
medical appointment scheduled for the following week to begin 
insulin treatments.  He further testified that since his last VA 
compensation examination he had been treated Dr. Cancel on a 
number of occasions for symptoms that included some neuropathy of 
the hands due to his diabetes; and that Dr. Cancel had referred 
him for some additional testing scheduled to be done on February 
12th, two days after the hearing.   Records of the testing are 
not on file.

The Court has held that when a Veteran claims that a disability 
is worse than when originally rated (or last examined by VA), and 
the available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See 
also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).  
See, too, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).  And so, the Board must remand 
this claim for an examination to assess the current level of 
disability associated with this service-connected disability, 
prior to deciding his claim for an increased rating.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a list with 
the names of all physicians and medical 
facilities where he had been treated for his 
diabetes symptoms since the last VA 
disability compensation  examination was 
conducted.  The Board has particular interest 
in all the records from Dr. Cancel and all 
the results of any testing done after the 
February 2010 hearing.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be obtained 
after reasonable efforts have been made, 
issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded a VA disability 
compensation examination specifically to 
determine the extent and severity of his 
service-connected diabetes mellitus.  The 
claims file, to include a copy of this Remand, 
must be made available to and be reviewed by 
the examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  

Following the proper examination of the 
Veteran, the physician should describe in 
detail the type and extent of the treatment 
required for the Veteran's diabetes, and 
whether insulin is part of his treatment.  The 
physician should also indicate whether the 
Veteran has any sensory neuropathy as part of 
his diabetes.  If further testing is needed, 
such should be conducted.  In offering any 
opinion, the physician must consider the full 
record.  The rationale for any opinion offered 
should be provided.  

3. The Veteran is advised that failure to 
report for a scheduled VA examination or 
failure to cooperate with the VA in 
developing the claim, without good cause 
could result in the denial of his claim.

4.  After completing the above development, 
and any other development as may be indicated 
by any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran should be issued a supplemental 
statement of the case.  An appropriate period 
of time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


